DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 76 recites the limitation “a first plunger with a force element configured to provide…”
“The element providing the delivery force can be a spring or a gas reservoir,” (pg. 3, line 9).
Claim 76 recites the limitation “a second plunger or push rod configured to provide…”
“The element providing the delivery force can be a spring or a gas reservoir,” (pg. 3, line 9).
Claim 77 recites the limitation “a first force element to apply…”
“The element providing the delivery force can be a spring or a gas reservoir,” (pg. 3, line 9).
Claim 77 recites the limitation “a second force element to apply…”
“The element providing the delivery force can be a spring or a gas reservoir,” (pg. 3, line 9).
Claim 80 recites the limitation “delivery… is manually triggered by the user…”
“The syringe reservoir 66 may be mounted on a syringe pump 68 that5 is manually activated by means of a button or foot switch 69 in order to trigger delivery of the material for administration,” (pg. 23, lines 4-6; Fig. 16).
Claim 81 recites the limitation “delivery… is automatically triggered by a mechanism…”
“Operation of the device mechanism opens the path for the material for administration to move out from  the tip of the needle immediately upon penetration through the distal seal which occurs just prior to the entry of the needle into the target tissue. Since the material for administration is under pressure prior to or simultaneous with penetration of the distal seal by the needle tip, the delivery is triggered solely by placement and subsequent advancement of the needle through the tissue interface. This allows precise and automatic control of the timing of the delivery action solely due to the needle tip entering the target tissue. The resultant self-actuated mechanism obviates the need for a separate control mechanism, for example a valve or trigger on the body of the delivery device, and hence allows for administration of the material for administration without the need for special positioning of the fingers or the use of the second hand,” (page 8 line 36 to page 9 line 6).
Claims 82 and 83 recite the limitation “the mechanism is configured to…”
(Pg. 8, line 36 to pg. 9, line 6).
Claim 84 recites the limitation “first force element acting on…”
(Pg. 3, line 9).
Claim 84 recites the limitation “second force element acting on…”
(Pg. 3, line 9).
Claim 85 recites the limitation “plunger acting on the volume of gas…”
(Pg. 3, line 9).
Claim 85 recites the limitation “plunger or push rod acting on the active agent containing composition…”
(Pg. 3, line 9).
Claim 87 recites the limitation “deflecting element … to direct …”
“The inner deflecting element may be a protrusion, a sloped surface or a ramp to direct the material for administration away from the long axis of the needle. The inner deflecting element may be located along  the entire length of the needle bevel or in a discrete location,” (Pg. 11, lines 23-25; Fig. 10).
Claim 88 recites the limitation “element in the lumen … to fragment …”
“The inner deflecting element may be a protrusion that acts to fragment a solid material for administration at the needle distal tip to promote distribution of the material for administration in a tissue space such as the supraciliary space or suprachoroidal space,” (pg. 11, lines 34-38; Fig. 11).
Claim 91 recites the limitation “second force element … configured to provide …”
(Pg. 3, line 9).
Claims 97 recites the limitation “collapsible element … configured to prevent…”
“ In one embodiment, the collapsible element comprises one or more elongated struts that may deform, bend or fold away from the needle during proximal travel of the distal element. In one embodiment, the collapsible element comprises a section of tubing concentric to the needle that has been cut to form openings along the axial length of the tubing to form collapsible struts,” (page 13 lines 34 to 40; Fig. 5 and Fig. 6).
Claims 100 and 101 recite the limitation “collapsible element… configured to provide…”
(Pg. 13, lines 34 to 40).
Claim 107 recites the limitation “force element to apply…”
(Pg. 3, line 9).
Claim 108 recites the limitation “delivery force is activated by a mechanism to compress…”
(Pg. 8, line 36 to pg. 9, line 6).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 107 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 107 recites a device wherein insertion of the active agent containing composition into the device activates the force element to apply the delivery force to the active agent containing composition. This subject matter was not disclosed in the specification of the original filing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 76, 77, 95, 96, 104, and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 76 recites two plungers, and specifies that the first of these includes a “force element configured to provide a delivery force.” Claim 76 also states that the second plunger is “configured to provide a delivery force from said force element,” which implies that the same force element acts on both plungers. 
Claim 77 then refers to two separate force elements to apply a delivery force, one for each of the plungers. It is unclear whether Claim 77 refers to the same force element as Claim 76, which acts on both plungers, or to different force elements. It is therefore also unclear how many total force elements the claimed device has.
Claim 104 recites “The delivery device of claim 76, wherein the first and/or second force element is a spring.” However, Claim 76 does not recite a second force element.
Claim 95 and 96 specify the location of “the reservoir,” within the lumen of the needle, but Claim 76 specifies that there are two reservoirs: one for the volume of gas, and one for the active agent containing composition. It is unclear to which of these reservoirs Claims 95 and 96 are referring.
Claim 107 recites a device wherein insertion of the active agent containing composition into the device activates the force element to apply the delivery force to the active agent containing composition. This language implies that placing the agent in the reservoir immediately initiates injection, which indicates that either (a) the needle would need to be in place before the agents for injection are inserted into the device, which is not practical, or (b) if the agent is placed prior to inserting the needle, it immediately starts dispensing its agents, regardless of the needle location, which is even less practical.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76-85, 91-92, 94-96, and 102-109 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack et al (US 2012 0271272 A1) in view of Andino et al (US 2015/0038905 A1), Trogden et al (US 20080033351 A1), and Richmond (US Patent 5102388). 
With regard to claim 76, Hammack et al. teach a delivery device comprising an elongated body (elongated device shown in Fig. 7) with a needle with a lumen at a distal end (Fig. 7 needle 12); a first reservoir for a volume of gas to be delivered through the needle (Fig. 7 reservoir 22); a second reservoir for an active agent containing composition to be delivered through the needle ([0060] a syringe is attached to dispense an active agent); a gas flow path from the first reservoir to the needle lumen ([0041], Fig. 7, gas flows through hole 30 in the needle and through the needle lumen);
Hammack et al. also teach a first plunger … configured to provide a delivery force to said gas prior to or simultaneous with contact of the distal end of the device to a tissue surface ([0042], [0060] the gas is delivered to the reservoir with a syringe which would provide a first plunger element), as well as a second plunger or push rod configured to provide a delivery force … to said active agent containing composition ([0060] plunger of the agent delivery syringe), but do not disclose the force element(s) associated with providing the delivery force. 
However, Andino et al. teach a syringe attachable to a needle for delivering a substance to the eye, which uses a spring biasing element to assist with the delivery to provide a sufficient force to deliver a substance to the desired location in the eye (abstract, Fig. 5, the uses presses on 110 to move the plunger and the plunger movement is assisted by the force from spring 146, [0134], [0136], [0138], [0141] the force is calibrated to overcome pressure in certain eye locations such that deliver only occurs once the correct location is reached).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use such a spring to assist the delivery of the devices disclosed by Hammack et al. and Richmond. Andino et al. teach this is beneficial to provide the sufficient force necessary to delivery to a desired area of the eye.  As combined, the device may be calibrated to deliver the gas to the reservoir followed by the active agent once the device is properly located.
Hammack et al. teach a distal element attached to the distal end of the device thereby sealing the needle lumen from delivery of the gas under the delivery force (Fig. 7 member 25), but this embodiment does not teach the necessary details regarding the distal seal wherein: the distal element comprises a tissue interface and a distal seal, and wherein the distal seal is penetrable by a distal tip of the needle by the application of pressure on a tissue surface with the distal end of the device; the penetrated distal element becomes slidable on the needle to allow advancement of the needle into tissue; the penetrated distal seal opens a path for flow or delivery of the gas from the first reservoir through the gas flow path to the distal end of the needle. 
However, in a different embodiment (Fig. 10), Hammack et al. disclose a tissue interface which is beneficial for conforming to the tissue surface to aid in the sealing effect and reduce the required sealing area (Fig. 10 member 49, [0044]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a tissue interface, as taught by Hammack et al in Fig. 10, into the embodiment taught by Hammack et al in Fig. 7, because Hammack et al teach that this is beneficial for conforming to the tissue surface to aid in the sealing effect and reduce the required sealing area. Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, (Boston Scientific v. Cordis Fed. Cir. 2009.) 
Additionally, Trogden et al. teach a distal element on an ocular delivery device comprising a distal seal which is penetrated by the needle and is beneficial to seal the needle to prevent air or moisture from entering the needle (Fig. 10 member 74, [0035], [0119], [0120], [0124]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a seal at the distal end of the distal element of Hammack et al., as Trogden et al. teach that this is beneficial for sealing the lumen prior to delivery, which prevents contamination.
Finally, Hammack et al. do not teach that the active agent containing composition from the second reservoir is delivered through the needle lumen by the plunger or push rod and force element after all or a portion of the volume of gas has been delivered. 
However, Richmond teaches a sequential delivery syringe in which the compartments may hold various delivery substances including air and active agents. This is a useful modification to the device disclosed by Hammack et al. because it allows a single syringe to be used for delivering multiple agents, instead of multiple syringes, which saves time and money, and minimizes effort of use and risk of harm to the patient (Col. 1 lines 5-10, 59-68, Col. 2 lines 35-49, Fig. 1A).  For these reasons, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Richmond’s single syringe with multiple sequential delivery compartments and plungers with the device taught by Hammack et al. in order to deliver agents in the proper order (any or all of the gas first, then the active agent).

Regarding Claim 77, Hammack et al. do not teach a delivery device further comprising a first force element to apply a delivery force to compress the volume of gas, nor do they teach a second force element to apply a delivery force to the active agent containing composition. The device disclosed by Hammack et al requires the connection of separate syringes at the proximal end (Para. [0032], Paras. [0035]-[0038]) which inherently includes another force element for delivery of the agents contained therein in order to deliver the gas and the active agent. It therefore would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a modification that adds force elements must be made in order for the device disclosed by Hammack et al to be effective in delivering medicine. As aforementioned, appropriate force elements for this purpose are disclosed by Andino et al., which specifies a spring-biasing mechanism (see abstract and Fig. 5).

Regarding Claim 78, Hammack et al teach a delivery device wherein the gas flow path comprises the needle lumen, a portion of the needle lumen or a separate lumen (Para. [0043] – the contents of the reservoir are released into the main shaft lumen 15 upon displacement of the port 30 past the septum 24.)

Regarding Claim 79, Hammack et al teach a delivery device wherein the gas flow path comprises a sleeve coaxial to the needle and a hole in a shaft of the needle within the sleeve. (Para. [0057] – “The main shaft was sealed at the proximal end and a side hole was made approximately 0.197 inches (5 mm) from the end. A Luer connector with a polymer septum was secured to the proximal end of the main shaft such that the main shaft penetrated through, with the side hole distal to the septum. A check valve assembly was attached to the Luer connector providing for a fillable gas reservoir of approximately 100 microliters volume. A metal sleeve with an inner diameter of 0.020 inches (0.51 mm) and an outer diameter of 0.028 inch (0.71 mm) was disposed about the main shaft and attached to it near the proximal end.”)

Regarding Claim 80, Hammack et al teach a delivery device wherein the delivery of the active agent containing composition is manually triggered by the user after delivery of at least a portion of the volume of gas. (Para. [0040] – “The device may be adapted to automatically activate the delivery of the fluid or gas, or the delivery may be activated and controlled by the user.”)

Regarding Claim 81, Hammack et al teach a delivery device wherein the delivery of the active agent containing composition is automatically triggered by a mechanism after delivery of at least a portion of the volume of gas. (Para. [0040] – “The device may be adapted to automatically activate the delivery of the fluid or gas, or the delivery may be activated and controlled by the user.”)

Regarding Claim 82, Hammack et al do not specifically teach a delivery device wherein the mechanism is configured to sequentially provide a delivery force to the volume of gas and the active agent containing composition. However, as aforementioned, a syringe with a sequential delivery mechanism is taught by Richmond (US 5102388 A) in Fig. 1A and Para. [0011]  (“the syringe segregates these various fluids and solutions within defined compartments of its barrel, to be delivered in specific sequence as they are expelled from the delivery tip by actuating the plunger.”). Since the device disclosed by Hammack et al. requires the addition of a syringe to deliver an active agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device could be modified by utilizing a syringe that is capable of sequentially delivering multiple agents, in order to eliminate the need to switch between syringes when multiple active agents are to be delivered by the device.

Regarding Claim 83, Hammack does not specifically teach a delivery device wherein the mechanism is configured to block the delivery of the active agent containing composition until delivery of at least a portion of the volume of gas.  However, the device disclosed by Richmond utilizes a plurality of stoppers that form compartments for multiple agents, as seen in Para. [0011] and Fig. 1A, that prevent the delivery of agents until each compartment’s stopper is penetrated. Placing the volume of gas in the distalmost compartment (Compartment D in Fig. 1A) would ensure that at least a portion of the gas must be delivered before agents in any of the proximal compartments (A through C in Fig. 1A) can be delivered. Therefore, modifying the device disclosed by Hammack et al. with the syringe disclosed by Richmond would achieve this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  make this modification with the same motivation as before (see Claim 76 and Claim 82).

Regarding Claim 84, Hammack et al. do not specifically teach a delivery device wherein the mechanism comprises a linkage between the first force element acting on the volume of gas and the second force element acting on the active agent containing composition. 
However, such a linkage can be obtained by combining the teachings of Richmond with those of Andino et al. The device taught by Richmond uses the same plunger to sequentially apply delivery forces to each of the agents in its compartments (see Claim 85, below). Therefore, a single force element acting on this single plunger, as taught by Andino, achieves exactly the same purpose as two force elements acting on two plungers. It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention that making this simplification would reduce the risk of mechanical failure and human error by incorporating the plungers and force elements into a single device.

Regarding Claim 85, Hammack et al do not specifically teach a delivery device wherein the mechanism comprises a linkage between the plunger acting on the volume of gas and the plunger or push rod acting on the active agent containing composition. However, the sequential delivery syringe taught by Richmond teaches a linkage between the plungers acting on the volume of gas and active agent, in that the same plunger acts on both. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that utilizing the same plunger for both volumes constitutes a mechanical linkage, and that doing so would reduce the risk of mechanical failure and human error by incorporating the plungers into a single device.

Regarding Claim 91, Hammack et al teach a delivery device additionally comprising a second force element between the body of the device and the distal element configured to provide a forward directed force on the distal element during penetration of the distal seal by the distal tip of the needle. ([0007] – “In some embodiments the guarding element is attached to a spring or compressible element that upon compression thereof provides a distally directed force on the guarding element.”)

Regarding Claim 92, while Hammack et al do teach the tissue interface of Claim 91, they do not disclose that the tissue interface comprises an elastomer with a hardness of 10 to 30 Shore A, nor do they disclose any specific hardness of the elastomer. However, as the device is used against a patient’s eye, the user would be able to determine the necessary hardness such that a sufficient seal is provided without damaging the eye as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. If the durometer range of 10 to 30 Shore A is appropriate for this purpose, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastomer with such hardness for the tissue interface.

Regarding Claim 94, Hammack et al teach a delivery device comprising an active agent containing composition wherein the active agent containing composition is a solid or semisolid.  
(Para. [0047] – “the materials for injection into the suprachoroidal space 32 or sub-retinal space 33 may comprise an implant, a drug solution, drug suspension, or drug containing material such as a gel or solid implant, gene therapy agents, stem cells or cell therapy agents.”)

Regarding Claims 95 and 96, Hammack et al do not teach a device wherein the reservoir is within the lumen of the needle, or wherein the reservoir is within both the lumen of the needle and an extension of the needle into the body of the device, because their device requires the addition of a syringe to have a reservoir. However, when this device is modified by a syringe, such as that taught by Richmond, the substance stored in the syringe passes through the reservoir and into the needle lumen. As such, the lumen is taken as part of the reservoir. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make this modification to the device of Hammack et al because the device has no reservoirs otherwise, and therefore would not be effective without this modification.

Regarding Claim 102, Hammack et al teach a delivery device wherein the tissue interface and distal seal are mounted on a tubular distal housing (Para. [0043] - outer housing 45 and elastomer seal 43 are both slideably disposed about the distal shaft.)

Regarding Claim 103, Hammack et al teach a delivery device additionally comprising an elastomeric element which is compressed between the housing and the needle to seal the housing.  (See septum 24 in Fig. 7; Paras. [0040] through [0043].)

Regarding Claim 104, Hammack et al do not teach the force elements acting on the plungers. However, Andino et al teach a delivery device where an actuation rod (comparable to the first plunger in the present application) is pushed by an energy storage member (comparable to the first force element in the present application). (Para. [0134] - “The injection assembly 111 includes an energy storage member 146 and an actuation rod 120. In some embodiments, the energy storage member 146 can be a spring, for example, helical spring, compression, extension, spring washers, Belleville washer, tapered, any other type of spring.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an energy storage member in the device taught by Hammack et al so that the syringe inserted into the proximal end is capable of actuating.

Regarding Claim 105, Hammack et al do not teach that the first force element is mechanically coupled to the plunger. However, Andino et al teach a delivery device wherein the first force element is a spring which is mechanically coupled to the plunger.  (Para. [0134] – “The energy storage member 146 is operatively coupled to a proximal end portion 122 of the actuation rod 120, and produces a force on the proximal end portion 122 of the actuation rod 120.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the force element to the plunger so that the plunger of a syringe inserted into the proximal end is capable of actuating, as previously stated.

Regarding Claim 106, Hammack et al also do not specifically teach that the first and/or second force element is a pressurized gas. However, Andino discloses that the force elements can be containers holding compressed gas or a propellant (Para. [0134]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressurized gas as a force element so that the plunger of a syringe inserted into the proximal end is capable of actuating, as previously stated.

Regarding Claim 107, Hammack et al do specifically teach that insertion of the active agent containing composition into the device activates the force element to apply the delivery force to the active agent containing composition. According to the previous combination of the teachings of Hammack et al, Andino et al, and Richmond, the active agent containing composition must be included in a separate syringe, and therefore the force element cannot apply a delivery force to the active agent containing composition until a syringe containing the active agent containing composition is inserted into the proximal end of the device.

Regarding Claim 108, Hammack et al do not teach that the delivery force is activated by a mechanism to compress the first and/or second force element from the exterior of the device because no mechanism for compression is disclosed. However, incorporating the syringe taught by Richmond, as was previously determined is necessary for the device of Hammack et al to be effective, provides a mechanism in the form of the single plunger that compresses the single force element, as noted in Claims 84 and 85. As described in this previous combination, depressing the plunger on the exterior of Richmond’s syringe compresses the force element of Andino et al, and applies the delivery force in the device of Hammack et al. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make this combination so that the plunger on a syringe inserted into the proximal end of the device taught by Hammack et al can be actuated in order to dispense medication, otherwise the device would not be effective for its intended purpose.

Regarding Claim 109, the teaching that the first and/or second force element is constrained prior to use and the delivery force is activated by mechanically releasing the constrained force element is inherent to the combination of Andino et al, Richmond, and Hammack et al. The spring provided by Andino et al must necessarily be restrained until it is released in order to actuate the syringe taught by Richmond, otherwise it would not be able to apply any force. 

Claims 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack et al, Andino et al, Trogden et al, and Richmond as applied to claim 76 above, and further in view of Oberkircher et al (US 2015 0223977 A1).

Regarding Claim 86, Hammack et al do not specifically teach a delivery device wherein the needle comprises a curved distal tip to direct the material for administration at an angle from the long axis of the needle.  However, Oberkircher et al. teach a delivery device that has a curved distal portion (Fig. 29 #888, Para. [0212]) that directs an injection needle along an exit axis at an angle of 7 to 9 degrees from the axis of the needle in order to ensure that the needle penetrates the correct part of the eye (Para. [0212] - “It should be understood that such an angle may be desirable to deflect needle (830) in a direction to ensure penetration of needle into the choroid (306) and to minimize the possibility of needle (830) continuing beneath the choroid (306) through the suprachoroidal space (as opposed to penetrating through the choroid (306)). It should be further understood that such an angle may be desirable to deflect needle (830) in a direction to minimize the risk of needle (830) perforating the retina after entering the suprachoroidal space.”). it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention that having the needle protrude from the curved distal portion will direct the delivery material at the same angle as it is directed when the needle does not protrude from the cannula, but serves the additional purpose of ensuring that the drug is delivered to the correct part of the eye, and therefore it would also be obvious to incorporate such a curve into the needle of the device taught by Hammack et al. in order to minimize risk of tissue trauma or improper delivery during use of the device.

Regarding Claim 87, Hammack et al do not specifically teach a device wherein the needle comprises an inner deflecting element in the lumen of the needle at the needle bevel to direct the material for administration at an angle from the long axis of the needle. However, the curved distal portion taught by Oberkircher et al serves exactly the same purpose of directing the material for administration at an angle away from the long axis of the needle, where the needle itself acts as the deflecting element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curved distal portion for the same reasons as before (see Claim 86).

Claims 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack et al, Andino et al, Trogden et al, and Richmond as applied to claim 76 above, and further in view of de Juan Jr. et al (US Patent 6551291).

Regarding Claim 88, Hammack et al do not specifically teach a device wherein the needle comprises a deflecting element in the lumen of the needle at the needle bevel to fragment the material for administration prior to delivery of the material for administration from the needle distal tip. However, such a deflecting element is taught by de Juan et al (US Patent 6551291) in Fig. 2B. (Detailed Description, Paras. [0015] and [0016] – a spherical deflecting member 38 partially occludes the exit aperture so that fluid flowing through the lumen 12 is redirected to flow through slits 32.) It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to incorporate a deflecting element into the device taught by Hammack et al because de Juan Jr. et al teach that such a member increases the turbulence of fluid flow from the needle, which allows the fluid to flow diffusively and thus prevent potential damage to the target or surrounding tissues.

Regarding Claims 89 and 90, Hammack et al do not teach a deflecting element. De Juan et al teach a spherical deflecting element, as mentioned previously, but do not teach that the deflecting element has a width of 0.20% to 50% of the needle inner diameter or that the deflecting element has a height of 0.25% to 50% of the needle inner diameter. However, de Juan Jr. et al do teach that the deflecting element may have any geometric configuration that fits within the exit aperture (Colo. 5 lines 35-46).  It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to adjust the size or shape of the deflecting element of de Juan Jr. et al. as de Juan Jr. et al. teach the shape may be changed and one of ordinary skill in the art would be able to select the appropriate size and shape to achieve the desired flow.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 97-101 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack et al, Andino et al, Trogden et al, and Richmond as applied to claim 76 above, and further in view of Rammler (US Patent 5078697). 

Regarding Claim 97, Hammack et al do not teach a device additionally comprising a collapsible element between the body of the device and the distal element configured to prevent distal movement of the distal element due to the delivery force. However, a guard made of such collapsible elements is taught by Rammler (US Patent 5078697) in Fig. 1A. (Description, Para. [0008] – “The guard is shown in partially retracted position with needle 16 extending through septum 18. The collar 20 is retracted moving up the needle with ribs 22 having two spines 24 joined by flexible bridge 26 which allows for the bending of the ribs 22 at the site of the bridge 26.” The retraction of the collar results in the end of the needle 16 piercing a distal septum 18.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this collar into the device taught by Hammack et al in order to prevent movement of the distal element 25 during delivery of agents. Movement could result in the device administering incorrect amounts of fluid, in the case of distal movement, or could result in the device aspirating contents of the ocular space, such as tissues or blood, in the case of proximal movement.

Regarding Claim 98, Hammack et al do not teach a device wherein the collapsible element comprises elongated struts. However, such elongated struts are taught by Rammler: the ribs and spines of the collar guard constitute struts, and their shape is elongated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collar taught by Rammler into the device taught by Hammack et al for the same reasons as before (see Claim 97).

Regarding Claim 99, Hammack et al do not teach a delivery device wherein the collapsible element comprises nitinol or polyimide. However, Rammler teaches that the aforementioned ribs of the aforementioned collar can be made of any convenient material which allows the guard to be molded as a unit. Rammler specifies that the guard can comprise plastics such as polyethylene, polypropylene, and polycarbonate, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an elastomer such as polyimide could also be used for this purpose if doing so would improve the flexibility of the collar guard and circumvent any potential plastic deformation.

Regarding Claim 100, Hammack et al do not teach a delivery device additionally comprising a collapsible element between the body of the device and the distal element configured to provide a forward directed force on the distal element during penetration of the distal seal by the distal tip of the needle. However, incorporating the collapsible collar guard taught by Rammler in the place of compressive element 21 in the embodiment of Fig. 10 would result in a configuration exactly as taught. (Hammack et al Fig. 10, Para. [0037] – “The device is configured such that the compressive element 21 exerts a force on the mechanical guard to provide a forward directed force at the distal end.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the compressive element with Rammler’s collar guard to prevent proximal movement of the distal element on the device taught by Hammack et al. As mentioned in Claim 97, proximal movement of the distal element or needle, allowed by a collapsible spring but not by Rammler’s collar guard, could result in aspiration of materials from the cavity in which treatment is being delivered.

Regarding Claim 101, Hammack et al do not teach a collapsible element. Such an element is taught by Rammler, but Rammler does not specifically teach that the collapsible element is configured to provide a constant force after an initial force wherein the initial force is applied during the first 0.5 mm of travel of the distal element proximally along the needle. However, since the collapsing force is provided by the user, a reasonably skilled user would be able to provide a constant delivery force to collapse this element, and it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply constant force to reduce risk of injuring the patient.


Claims 93 and 110-112 /are rejected under 35 U.S.C. 103 as being unpatentable over Hammack et al, Andino et al, Trogden et al, and Richmond as applied to claim 76 above, and further in view of Lerner (US 2013/0296825 A1). 
Regarding Claim 93, Hammack et al. teach a device substantially as claimed.  However, Hammack et al. do not teach a range for the forward directed force.  However, Lerner discloses using two springs to control substance delivery and deployment (Fig. 27, see the spring about the needle which would control deployment).  Lerner discloses controlling deployment to provide accurate and atraumatic delivery into the intraocular space using a force of 0.1-1.0 N (approximately 102 gram force to 1020 gram force) ([0277]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the spring of Hammack et al. such that it controls the delivery of the needle into the eye with a force as claimed because Lerner teaches it is beneficial to control needle deployment to provide accurate and atraumatic insertion into the eye and such values achieve this result.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding Claims 110, 111, and 112, Hammack et al. teach a device substantially as claimed.  However, Hammack et al. do not teach the needle length.  However, Lerner teaches an exposed needle length may range from 1mm-25mm and is adjusted based the depth of needle penetration desired depending on where the drug is to be delivered so that it may be delivered to the desired location without causing damage ([0205]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select needle lengths as recited based on the delivery location in Hammack et al. as Lerner teaches a range of values suitable for use in delivery to the eye and that it is beneficial to select an exposed length to correspond with the desired depth of delivery to avoid damage.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH GREVE whose telephone number is (571)272-4125. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons, can be reached at 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J GREVE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783